Case 7:18-cv-08386-NSR-PED Document 22 Filed 12/13/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

-- x
TRUITT,
ORDER OF REFERENCE
Plaintiff(s), TO A MAGISTRATE JUDGE
~ against -
18 cv 8386 (NSR)(PED)

SALISBURY BANK AND TRUST
COMPANY, et al.,

Defendant(s).
woo--- x

 

 

The above-entitled action is referred to the Honorable Paul E. Davison, United States Magistrate
Judge, for the following purpose(s):

X_ GENERAL PRE-TRIAL (includes ____ HABEAS CORPUS
scheduling, discovery, non-dispositive
pre-trial motions and settlement) _.._- INQUEST AFTER DEFAULT /
DAMAGES
GENERAL PRE-TRIAL & DISPOSITIVE — . HEARING

MOTION (all purposes except trial)
SOCIAL SECURITY
DISPOSITIVE MOTION (i.e., a motion

requiring a Report & Recommendation) SETTLEMENT
SPECIFIC NON-DISPOSITIVE MOTION / CONSENT UNDER 28 U.S.C. 636(C)
DISPUTE (including discovery dispute) * FOR ALL PURPOSES (including trial)

 

CONSENT UNDER 28 U.S.C. 636(C)
FOR LIMITED PURPOSE OF

 

 

JURY SELECTION

 

SO ORDERED:
Dated: White Plains, New York
December 13, 2018 sy

oY
OO pe  —
NELSON 8. ROMAN, U.S.D.J.

 

 

thsleos

* Do not check if already referred for General Pre-Trial. Rev. 9/10

 

 
